Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a feature recited in claims 10, 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 10-11, 14 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Piskun (US 20110172491).
Regarding claim 7, Piskun discloses a method of manipulating tissue (Abstract; FIGS. 8a, 8b; [0007]) comprising: 
navigating an endoscope (endoscope 5; FIGS. 8a, 8b, reproduced below) to a target location (para [0055], [0072]); 
advancing a device (catheter 10 with balloon 11; para [0072]) having a tool at a distal end (balloon 11) thereof through a working channel of the endoscope (Catheter 10 is advanced through the opening 6; para [0072]); 
using a handle (Luer connector member 54 at the proximal side is considered as a handle because a user can hold to this connector and use syringe 52. Para [0072]) at proximal end of the device to engage tissue with the tool (After inflation, the balloon 11 engages with a tissue inside the body at desired location. Inflating the balloon 11 to stop the bleeding; Para [0055]-[0056]); 
detaching the handle (Connector member 54 have been detached from the valve assembly 30 so that the valve is automatically or manually closed, and the balloon 11 remains inflated. Para [0072]); 
retracting the endoscope over the device while leaving the device in place (The endoscope 10 can be removed from the patient, with the valve assembly 30 sliding into the port 50 and out of the working opening 6, without deflating the balloon 11. Para [0072]); 
reattaching the handle and using the device to manipulate tissue (The syringe can be reconnected to the Luer connector after removal of the endoscope for deflating or re-inflating the balloon. Para [0013]).


    PNG
    media_image1.png
    567
    671
    media_image1.png
    Greyscale

Regarding claim 10, Piskun discloses wherein using the device to manipulate tissue comprises advancing an oversheath over the device and using a feature (112(f) interpretation of the term feature is a helical corkscrew, a clamp, jaws, a grip, or a balloon that have anchoring features described in para [0010]-[0013] and entire disclosure of the instant application) at a distal end of the oversheath to manipulate tissue (Oversheath of endoscope is advanced over the device 10. The feature at the distal end of the oversheath is the balloon 11. Inflating the balloon 11 to stop the bleeding; Para [0055], [0056], [0057], [0060]-[0062]).
Regarding claim 11, Piskun discloses wherein using the feature at the distal end of the oversheath to manipulate tissue comprises using a handle at a proximal end of the oversheath to control the feature at the distal end (Luer connector member 54 at the proximal side is considered as a handle because a user can hold to this connector and use syringe 52. Para [0072]; The Luer connector member 54 is used with the syringe 52 to manipulated the balloon.).
Regarding claim 14, Piskun discloses wherein advancing the device having the tool at the distal end thereof comprises advancing a device having a balloon at the distal end thereof (Device 10 includes a balloon at the distal end. FIGS. 8a, 8b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 8-9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piskun in view of Green (US 6221007).
Regarding claim 8, Piskun does not expressly disclose advancing the endoscope back to the target location alongside the device. 
Green is directed to endoscopic surgical system and teaches advancing the endoscope back to the target location alongside the device (The endoscope is inserted through a conventional trocar cannula 125 alongside the clipping device; FIGS. 4-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piskun to include the step of advancing the endoscope back to the target location alongside the device in accordance with the teaching of Green so that the surgical area could be seen while the tissue is being manipulated. 
Regarding claim 9, Piskun does not expressly disclose viewing the target tissue using the endoscope while manipulating tissue with the device.
Green teaches viewing the target tissue using the endoscope while manipulating tissue with the device (The endoscope is inserted through a conventional trocar cannula 125 for viewing alongside the clipping device; FIGS. 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piskun to include the step of advancing the endoscope back to the target location alongside the device in accordance with the teaching of Green so that the surgical area could be seen while the tissue is being manipulated. 
Regarding claim 13 Piskun does not expressly disclose wherein advancing the device having the tool at the distal end thereof comprises advancing a device having a grasper at the distal end thereof.
Green teaches wherein advancing the device having the tool at the distal end thereof comprises advancing a device having a grasper at the distal end thereof (Grasper is used through a cannula 152; FIGS. 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piskun to have a grasper through the working channel 6 of the endoscope so that grasping function could be done during surgery.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piskun in view of Saadat (US 20070293724).
Regarding claim 12, Piskun does not expressly disclose wherein advancing the device having the tool at the distal end thereof comprises advancing a device having a helical tool at the distal end thereof.
Saadat is directed to Visualization apparatus and deployment catheter (abstract) and teaches wherein advancing the device having the tool at the distal end thereof comprises advancing a device (tool delivery catheter 82; para [0149]) having a helical tool (helical tissue piercing device 84) at the distal end thereof (As the imaging hood 12 is brought into contact against a tissue surface T to be examined, anchoring mechanisms such as a helical tissue piercing device 84 may be passed through the tool delivery catheter 82, as shown in FIG. 7A, and into imaging hood 12. Para [0149]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piskun to have helical tissue piercing device at the distal end of the device so that tissue could be engaged with the helical piercing device during surgery.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892. 
No claims have been allowed in this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795
14 December 2022